44 U.S. 620
3 How. 620
11 L.Ed. 753
THE UNITED STATES, APPELLANTS,v.WILLIAM MARVIN.
January Term, 1845

THIS was an appeal from the Superior Court for the district of East Florida.
It was a land claim, and as the opinion of the court turned entirely upon the question, whether or not the claim was filed in time in the court below, it is only necessary to state the circumstances which bear upon that point.
On the 23d of May, 1828, (1 Land Laws, 439,) Congress passed an act, the 12th section of which was as follows:
'That any claims to lands, tenements, and hereditaments, within the purview of this act, which shall not be brought by petition before said court within one year from the passage of this act, or which, being brought before said court, shall, on account of the neglect or delay of the claimant, not be prosecuted to a final decision within two years, shall be forever barred, both at law and in equity; and no other action at common law, or proceeding in equity, shall ever thereafter be sustained in any court whatever.'
On the 26th of May, 1830, another act was passed, (1 Land Laws, 466,) providing for the final settlement of land claims in Florida. It confirmed certain claims under a league square, which had been recommended for confirmation by the register and receiver of the land-office, acting as commissioners in the district of East Florida, and then proceeded to enact by the 4th section, as follows:
'That all the remaining claims which have been presented according to law, and not finally acted upon, shall be adjudicated and finally settled upon the same conditions, restrictions, and limitations, in every respect, as are prescribed by the act of Congress, approved 23d May, 1828, entitled 'An act supplementary to the several acts providing for the settlement and confirmation of private land claims in Florida.'
On the 17th of June, 1843, Marvin filed in the clerk's office of the Superior Court for the district of East Florida, a petition, claiming title to seven thousand acres of land which had been granted to Bernardo Segui, in the year 1815, by Estrada, then the Governor of East Florida. He further stated that the claim had been presented to the commissioners, recommended by them to Congress for confirmation, and confirmed by Congress to the extent of one league square, by the act of May 23, 1828.
An answer being filed on behalf of the United States, and sundry matters being given in evidence by the petitioner, the cause came on for trial, when the court decided that by the act of Congress of May 26, 1830, the claimant was not bound to file his petition within one year from the passage of said act, and then proceeded to decree in favor of the claim.
From this decree the United States appealed to this court.
The cause was argued by Mr. Nelson, (attorney-general,) on behalf of the United States, and by Mr. Marvin, for the defendant in error.
Mr. Nelson referred to the acts of Congress above cited, and said that the question under this head was, whether the limitation of time prescribed by the act of 1828 was continued by the act of 1830. The case in 15 Pet., 319, was relied upon by the other side, and was the foundation of the opinion given by the court below. But the point did not arise in that case, because there a petition had been filed in time. In all other land laws there was a limitation, because the policy of the government was to have all land claims settled within a given time.
Marvin argued in the following manner.
The petition in this case was filed June 17, 1843, and the only point of any difficulty in the case, and the only one argued in the court below, is, whether the petition was filed in proper time.
The correct decision of this question depends upon the construction to be given to the 4th section of the act of Congress of May 26, 1830, entitled 'An act to provide for the final settlement of land claims in Florida,' and to the 12th section of the act of May 23d, 1828, entitled 'An act supplementary to the several acts providing for the settlement and confirmation of private land claims in Florida.'
By the 4th section of the act of May 26, 1830, it is provided, that 'all the remaining claims which have been presented according to law, and not finally acted upon, shall be adjudicated and finally settled, upon the same conditions, restrictions, and limitations as are prescribed in the act of 1828.' This claim had been presented, according to law, to the land commissioners, and by them presented to Congress, and recommended for confirmation. It remained to be finally settled, Congress confirming only to the extent of one league square.
The point of difficulty, if any, is in the true meaning of the words 'conditions, restrictions, and limitations.' These words do not necessarily mean a limitation as to time. By the 12th section of the act of May, 1828, claims were to be brought by petition before the court, within one year thereafter, i. e. by May 23d, 1829, and prosecuted to final decision in two years, i. e. by May 23d, 1830. Yet the Congress says, May 26, 1830, more than two years afterward, that the remaining claims shall be adjudicated upon the same limitations, &c., as in the act of 1828, which would be impossible, if these words included the idea of time; for the time to file the petition, and even for final decision, had already expired, and no proceedings could be had. But the Congress intended, by the 4th section of the act of 1830, that the proceedings should be had for a final settlement. The title of the act is, 'to provide for a final settlement,' &c. These words then cannot intend a limitation as to the time of commencing proceedings, but mean those various conditions, restrictions, and limitations, in regard to the practice, course of proceedings, &c., &c., required by the act of 1828, and the Missouri act upon the same subject.
This point was argued in the case of the United States v. Delespine, 15 Pet., 319, and the court says, there 'is no direct limitation in the act of 1830.' Will the court imply a limitation as to time in this highly remedial statute, and by such implication defeat a final settlement of these land claims, to effect which was the object of passing the act, and in which both parties are interested; and that, too, in a case where the minority of heirs repels any imputation of laches on the part of the claimants? Justice and public policy are both against any such implication.
Mr. Justice CATRON delivered the opinion of the court.


1
This is an appeal from a decree rendered by the Superior Court of the district of East Florida, by which it was adjudged that no limitation existed to the filing for adjudication a claim for land under the acts of 23d May, 1828, and of 26th May, 1830.


2
The petition to the Superior Court of Florida was filed in 1843 by Marvin, to have confirmed to him seven thousand acres of land on the river St. Johns, by a concession in the first form made in favor of Don Bernardo Segui, on the 20th December, 1815, by Governor Estrado: and the first question presented below was, and is here, had the Superior Court jurisdiction to entertain the cause? That court having adjudged that the act of 1830 had no limitation in it, and our conclusion being to the contrary, we will briefly state our reasons for reversing the decree and for ordering the petition to be dismissed.


3
The first act conferring jurisdiction on certain courts of the United States, to adjudge titles to land of the foregoing description, was that of May 26, 1824, and applicable to lands lying within the state of Missouri and territory of Arkansas. By the 5th section of that act it was declared, that all claims within its purview should be brought by petition before the District Court within two years from the passing of the act; and when so brought before the court, if the claimant, by his own neglect or delay, failed to prosecute the cause to final decision within three years, he should be forever barred, both at law and in equity; and that no other action at common law, or proceeding in equity should ever thereafter be sustained, in any court whatever in relation to said claims.


4
By the act of 1828, sect. 6, the provisions of the act of 1824 were extended to the Superior Court of Florida, with some modifications; and among others by sect. 12, that any claims to lands within the purview of that act which should not be brought by petition before the proper court within one year from the passing of the act; or which, being brought before the court, should not on account of the neglect or delay of the claimant, be prosecuted to a final decision within two years, should be forever barred; and that no action at common law or in equity should ever thereafter be sustained in any court whatever. And by sect. 13, the decree was to be conclusive between the United States and the claimant.


5
The act of 1830, in its 1st, 2d, and 3d sections, confirms various claims; and in the 4th section declares, that all the remaining claims which had been presented according to law to certain boards of commissioners referred to in the previous sections, and not finally acted on by Congress, should be adjudicated and finally settled upon the same conditions, restrictions, and limitations, in every respect, 'as are prescribed by the act of Congress approved May 23, 1828, entitled an act supplementary to the several acts providing for the settlement and confirmation of private land claims in Florida.' The last law of 1830 is also entitled an act to provide for the same purpose: It is supplementary to, and in effect re-enacts the law of 1828; carrying with it the entire provisions of the previous statutes, save in so far as previous parts of them were modified by subsequent conflicting provisions. The policy of Congress was to settle the claims in as short a time as practicable, so as to enable the government to sell the public lands; which could not be done with propriety until the private claims were ascertained. As these were many in number, and for large quantities, no choice was left to the government but their speedy settlement, and severance from the public domain; such has been its anxious policy throughout, as appears from almost every law passed on the subject. In 1828 the time for filing petitions before the courts was even reduced from two years to one, and a positive bar interposed in case of failure. This policy we think Congress intended to maintain, and that the courts of Florida had no jurisdiction to receive a petition for the confirmation of an incomplete concession like the one before us, after the 26th of May, 1831.


6
Some stress has been placed on the language employed by this court in Delespine's case, 15 Pet., 329; and on which it is supposed the court below founded its decree on the head of jurisdiction. There an amended petition had been filed after the expiration of a year from the 26th of May, 1831, and the question was whether the defective petition, filed in time, had saved the bar, and it was held that it had. But so far from holding that no bar existed, the contrary is rather to be inferred; the direct question was neither decided or intended to be.


7
For the reasons stated, we order the decree of the Superior Court of East Florida to be reversed, and direct that the appellees' petition be dismissed.